United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-4186
                                   ___________

Neil T. Gray,                            *
                                         *
               Appellant,                *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * District of South Dakota.
Doug Weber, Warden, in his               *
official and individual capacities;      *      [UNPUBLISHED]
Medical Staff at Jameson Annex,          *
in their official and individual         *
capacities,                              *
                                         *
               Appellees.                *
                                    ___________

                             Submitted: July 24, 2007
                                Filed: July 30, 2007
                                 ___________

Before GRUENDER, HANSEN, and SHEPHERD, Circuit Judges
                          ___________

PER CURIAM.

      South Dakota inmate Neil T. Gray appeals the district court’s1 pre-service
dismissal, under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A, of his 42 U.S.C. § 1983
lawsuit seeking damages against Warden Douglas Weber and prison “Medical Staff.”
We grant Gray leave to proceed in forma pauperis on appeal, and following de novo



      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.
review, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam)
(standard of review under § 1915(e)(2)(B)); Cooper v. Schriro, 189 F.3d 781, 783 (8th
Cir. 1999) (per curiam) (standard of review under § 1915A), we affirm.

       According to his complaint, Gray was injured when he slipped on wet concrete
while being handcuffed by a corrections officer, and although the officer was made
aware of Gray’s injuries, he returned Gray to his cell and failed to alert medical staff.
Later that day, when unspecified medical staff were making their rounds on Gray’s
floor, he told them of his injuries to his back and neck, but he was told there was
nothing the staff could do. Due to the lack of medical assistance, his injuries
worsened resulting in a pinched nerve and the loss of feeling in his right foot.

       We respectfully disagree with the district court that the instant complaint
merely alleged negligence: it alleges that a corrections officer and medical staff with
knowledge of Gray’s injuries specifically refused to help him. Nevertheless, the
complaint was properly dismissed because as the district court noted, Gray named
only the warden, who was not alleged to have any personal involvement in or direct
responsibility for these events. See Hughes v. Stottlemyre, 454 F.3d 791, 798 (8th
Cir. 2006); White v. Farrier, 849 F.2d 322, 327 (8th Cir. 1988). Further, it is
impossible to discern from Gray’s complaint which medical-staff employee or
employees were responsible for denying him care, because he identifies them only
collectively as “medical staff.” See Brown v. Wallace, 957 F.2d 564, 566 (8th Cir.
1992) (per curiam) (medical indifference claim must be brought against individual
directly responsible for inmate’s care); cf. Munz v. Parr, 758 F.2d 1254, 1257 (8th Cir.
1985) (permitting § 1983 action to proceed against “John Doe” police-officer
defendants when complaint was specific enough to permit identification of unknown
parties through reasonable discovery).2 Finally, we conclude that the district court did



      2
        Because Gray’s complaint was dismissed without prejudice, he is not
precluded from refiling it against the individual parties who are directly responsible
for the complained-of events.
                                           -2-
not abuse its discretion in refusing to appoint counsel. See Abdullah v. Gunter, 949
F.2d 1032, 1035 (8th Cir. 1991) (standard of review and factors).



      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                        -3-